Per Curiam.

The mortgagee in this case has entered to foreclose, but his title has not yet become perfected by lapse of time. The defendant, relying upon the case of Amory v. Fairbanks, 3 Mass. R. 562, insists that by taking possession of the premises mortgaged, the debt for which they stood as security, is satisfied. But the law has been settled otherwise in West v. Chamberlain, 8 Pick. 336. The property mortgaged constitutes no payment, till the title becomes absolute. The rights of the parties require such a conclusion. It is absurd to say that a debt is satisfied, when the party has a right to redeem — for if the debt be satisfied, then there is nothing to pay.
Neither can the rents and profits be allowed in reduction of damages. If there should be a redemption, the mortgagee is *100to account for them. If not, they belong to the mortgagee. They are to be considered as necessary for the payment of the debt due him; If it were otherwise, the presumption is that the premises would be redeemed.